Citation Nr: 0525400	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-36 187	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a shell fragment wound (SFW) of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1952 to November 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the veteran's claim for service connection 
for residuals of a SFW of the right hand and assigned an 
initial 10 percent rating.  The RO also assigned a separate 
10 percent rating for a scar on his right hand from the SFW.  
He appealed, seeking a higher initial rating for the SFW 
residuals involving his right hand.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

Also in that March 2003 rating decision, the RO denied the 
veteran's claims for service connection for hearing loss and 
tinnitus, and he appealed those claims as well.  But 
subsequently, in a January 2005 rating decision, the RO 
granted those claims for service connection, and he has not 
filed a notice of disagreement (NOD) in response to contest 
either the ratings and/or effective dates assigned.  So this 
is considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, those claims are no longer before the Board.

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board using 
video-conferencing technology.  A transcript of the 
proceeding is of record.  Also in August 2005, for good cause 
shown, the Board advanced his case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).



Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his August 2005 hearing, the veteran testified that he 
has difficulty gripping and opening things with his right 
hand (see transcript of the hearing, pgs. 5-7).  He also said 
he has sharp pains in his hands (pg. 5) and experiences 
numbness at times (pg. 10).  His representative argued the RO 
did not consider whether he is entitled to a higher rating 
based on neurological impairment - perhaps due to damage to 
the ulnar and/or median nerve in his right hand from the SFW 
(pg. 8).  

The report of the January 2003 VA examination indicates the 
SFW was to the veteran's fourth finger.  Objective physical 
examination revealed some muscle atrophy in his right hand, 
mild limitation of motion of the fingers on his right hand, 
and mild weakness.  Sensation to pinprick and light touch in 
all fingers was intact.  Also noted was some microscopic 
neuroma formation on the scar area with radiating pain 
causing handgrip weakness.  X-rays revealed degenerative 
changes in the first digit.  The examiner indicated it was 
uncertain whether all of the veteran's current right hand 
conditions were related to the SFW in service because of the 
lack of intervening medical documentation.

As explained more fully in the August 2004 statement of the 
case (SOC), the RO considered limitation of motion of the 
right ring finger under Diagnostic Code (DC) 5230, which 
provides a maximum 0 percent (i.e., noncompensable) rating 
for any limitation of motion.  The RO also considered DC 
5309, which is used to evaluate injuries to Muscle Group (MG) 
IX, including the intrinsic muscles of the hand.  
DC 5309 notes:

The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, 
tendons, etc.  Rate on limitation of motion, 
minimum 10 percent.

So it appears the RO assigned a minimum 10 percent rating 
under DC 5309.  And as mentioned, based solely on limitation 
of motion, the veteran would not be entitled to a compensable 
rating for his right ring finger.

But as the veteran's representative pointed out during the 
August 2005 hearing, the veteran might be entitled to a 
higher rating under alternative DCs.  First, as mentioned, he 
believes he might have neurological damage as a result of the 
SFW.  And although the report of the January 2003 VA 
examination found no sensory loss in his right hand, the 
report did not indicate whether there was any neurological 
impairment.  Moreover, the veteran alleges the neurological 
impairment has only surfaced since that evaluation, 
approaching three years ago.  So he must be scheduled for a 
VA neurological examination to obtain a medical opinion 
concerning this allegation.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (The duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) include the duty to 
provide medical examinations or obtain opinions if it is 
determined necessary to decide a claim).  

In addition, the VA examiner observed the veteran had mild 
limitation of motion of all the digits in his right hand (not 
just in his right ring finger).  And although the examiner 
could not say for certain, this limitation of motion in the 
other fingers also might be a result of the SFW.  If it is, 
the veteran might be entitled to separate ratings for each 
finger affected.  So another VA examination is also needed to 
specifically measure any limitation of motion in the digits 
of his right hand.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
examination to assess whether he has any 
neurological impairment as a result of 
his service-connected SFW of the right 
hand.  If he does, the examiner is asked 
to describe the resulting functional 
impairment - noting, for example, if 
there is any paralysis and, if so, 
whether it is mild, moderate, severe, or 
complete in nature.

To facilitate making these 
determinations, have the designated 
examiner review the claims file, 
including a complete copy of this remand.  
All necessary testing should be done, and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

2.  Also schedule the veteran for a VA 
examination to assess the limitation of 
motion of the digits in his right hand.  
The examiner is asked to indicate whether 
the limitation of motion is at least as 
likely as not (50 percent probability or 
greater) related to the SFW of the right 
hand.  If no opinion can be rendered, 
without resorting to pure speculation, 
explain why this is not possible.  



To facilitate making these 
determinations, have the designated 
examiner review the claims file, 
including a complete copy of this remand.  
All necessary testing should be done, and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.  

Testing must include range of motion 
studies of each digit of the right hand.  
With regards to the thumb, the examiner 
must indicate the size of the gap 
(in centimeters) between the thumb pad 
and fingers.  With regards to the index 
or long finger, the examiner must 
indicate the size of the gap (in 
centimeters) between the fingertip and 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible, and extension (in degrees).  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).



4.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
residuals of the SFW of the right hand.  
This includes considering whether the 
rating for the right hand disability 
should be "staged."  
See Fenderson v. West, 12 Vet. App. at 
125-26.  If benefits are not granted to 
the veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

